Exhibit 10.3

 

EXECUTION VERSION

 

THE HOWARD HUGHES CORPORATION

 

RESTRICTED STOCK AGREEMENT

 

WHEREAS, Grant Herlitz (the “Grantee”) is an employee of The Howard Hughes
Corporation (and its successors, the “Company”);

 

WHEREAS, the grant of Restricted Stock was authorized by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) on October 2, 2017;

 

WHEREAS, the date of grant is October 2, 2017 (“Date of Grant”); and

 

WHEREAS, pursuant to The Howard Hughes Corporation Amended and Restated 2010
Incentive Plan (the “Plan”), and subject to the terms and conditions thereof and
the terms and conditions of this agreement (this “Agreement”), the Company has
granted to Grantee as of the Date of Grant the right to receive 42,764 shares of
common stock of the Company (the “Restricted Shares”).

 

NOW, THEREFORE, the Company and Grantee hereby agree as follows:

 

1.                                      Rights of Grantee.  The Restricted
Shares subject to this grant shall be fully paid and nonassessable and shall be
either: (i) represented by certificates held in custody by the Company until all
restrictions thereon have lapsed, together with a stock power or powers executed
by Grantee in whose name such certificates are registered, endorsed in blank and
covering such Restricted Shares; or (ii) held at the Company’s transfer agent in
book entry form with appropriate restrictions relating to the transfer of such
Restricted Shares, and endorsed with an appropriate legend referring to the
restrictions hereinafter set forth.  Grantee shall have the right to vote the
Restricted Shares.  Upon vesting of the Restricted Shares hereunder, the
Grantee: (x) shall receive cash dividends or cash distributions, if any, paid or
made by the Company with respect to common shares after the Date of Grant and
prior to the vesting of the Restricted Shares; and (y) shall receive any
additional Restricted Shares that Grantee may become entitled to receive by
virtue of a Restricted Share dividend, a merger or reorganization in which the
Company is the surviving corporation or any other change in the capital
structure of the Company.

 

2.                                      Restrictions on Transfer of Restricted
Shares.  The Restricted Shares subject to this grant may not be assigned,
exchanged, pledged, sold, transferred or otherwise disposed of by Grantee,
except to the Company, until the Restricted Shares have become nonforfeitable in
accordance with Sections 3, 4 and 5 hereof.  The Grantee’s rights with respect
to such purported transfer in violation of the provisions of this Section 2 of
this Agreement shall be null and void, and the purported transferee shall obtain
no rights with respect to such Restricted Shares.

 

3.                                      Vesting of Restricted Shares.  Subject
to the terms and conditions of Sections 4 of this Agreement, 50% of the
Restricted Shares covered by this Agreement shall fully vest and become
non-forfeitable on the fifth (5th) anniversary of the Date of Grant, and the
remaining 50% of the Restricted Shares covered by this Agreement shall fully
vest and become non-forfeitable on the tenth (10th) anniversary of the Date of
Grant.

 

4.                                      Forfeiture of Awards.  Subject to the
terms of the Employment Agreement between the Company and the Grantee, dated
October 2, 2017, the Grantee’s rights to receive the unvested Restricted Shares
covered by this Agreement shall be forfeited automatically and without further
notice on the date that Grantee ceases to be an employee of the Company or a
Subsidiary.

 

--------------------------------------------------------------------------------


 

5.                                      Compliance with Law.  The Company shall
make reasonable efforts to comply with all applicable federal and state
securities laws; provided, however, that notwithstanding any other provision of
this Agreement, the Company shall not be obligated to issue any of the
Restricted Shares covered by this Agreement if the issuance thereof would result
in violation of any such law.

 

6.                                      Compliance with Section 409A of the
Code.  To the extent applicable, it is intended that this Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to Grantee. 
This Agreement and the Plan shall be administered in a manner consistent with
this intent.  Reference to Section 409A of the Code is to Section 409A of the
Internal Revenue Code of 1986, as amended, and will also include any proposed,
temporary or final regulations, or any other guidance promulgated with respect
to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.

 

7.                                      Amendments.  Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, that no amendment shall
adversely affect the rights of Grantee under this Agreement without Grantee’s
consent; further, provided, that Grantee’s consent shall not be required to an
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code or the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any regulations promulgated thereunder, including as a
result of the implementation of any recoupment policy the Company adopts to
comply with the requirements set forth in the Dodd-Frank Act.

 

8.                                      Severability.  In the event that one or
more of the provisions of this Agreement shall be invalidated for any reason by
a court of competent jurisdiction, any provision so invalidated shall be deemed
to be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

9.                                      Relation to Plan.  This Agreement is
subject to the terms and conditions of the Plan.  In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.  The Compensation Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions which arise in connection with the grant of Restricted Shares.

 

10.                               Successors and Assigns.  Without limiting
Section 2 hereof, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Grantee, and the successors and assigns of the
Company.

 

11.                               Governing Law.  This Agreement is made under,
and shall be construed in accordance with, the internal substantive laws of the
State of Delaware without giving effect to the principles of conflict of laws
thereof.

 

[Remainder of Page Intentionally Left Blank, Signature Page to Follow]

 

2

--------------------------------------------------------------------------------


 

Executed in the name and on behalf of the Company, as of the 2nd day of October,
2017.

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

 

 

By:

/s/ David R. Weinreb

 

 

 

 

 

Name:

David R. Weinreb

 

 

 

 

 

 

Title:

Chief Executive Officer

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Restricted Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

 

 

/s/ Grant Herlitz

 

 

 

Employee (Grantee)

 

 

 

 

 

Date: October 2, 2017

 

3

--------------------------------------------------------------------------------

 